Case 2:19-cv-00382-JAW Document 20 Filed 10/30/19 Page 1 of 3                          PageID #: 436



                                UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF MAINE

FEDEQ DV004 LLC and FEDEQ DV005 LLC,

                Plaintiffs,

        vs.                                                      Civil No. 19-00382-LEW

CITY OF PORTLAND and JON JENNINGS,

                Defendants.




                    DEFENDANT CITY OF PORTLAND’S OBJECTION
                    TO PROPOSED AMENDED SCHEDULING ORDER

        Defendant City of Portland, by and through its undersigned counsel, hereby objects to

the proposed Amended Scheduling Order and requests that the Court stay all deadlines set forth

in the proposed Amended Scheduling Order until the Court rules on Defendant Jon Jennings’

Motion to Dismiss, based on the following:

        1.      As the Court is aware, Mr. Jennings filed a Motion to Dismiss on October 8, 2019

seeking dismissal of all claims against him. (ECF No. 13).

        2.      The Court issued an Amended Scheduling Order1 on October 9, 2019. (ECF No.

17).

        3.      Counsel for the City has conferred with counsel for the Plaintiffs and counsel for

Mr. Jennings as to the City’s objections to the proposed Amended Scheduling Order.

        4.      As the Court can glean from the pleadings, this case is likely to involve a

considerable amount of discovery, all of which would be complicated unnecessarily by

proceeding without knowing whether Mr. Jennings will be a party to this case.




1The City believes the Court replaced an earlier proposed Scheduling Order on its own motion to correct
the basis for the Court’s subject matter jurisdiction.
Case 2:19-cv-00382-JAW Document 20 Filed 10/30/19 Page 2 of 3                       PageID #: 437



       5.        Moreover, the number and allocation of interrogatories, admission requests,

production requests, and depositions will all likely be affected by the Court’s decision as to

whether the claim against Mr. Jennings should be dismissed.

       6.        For these reasons, the City believes that the just, speedy, and inexpensive

determination of this action can best be served by staying all deadlines in the proposed

Amended Scheduling Order until the Court rules on the Motion to Dismiss.

       7.        The Plaintiffs have indicated, through counsel, that they do not agree with the

City’s objection to the proposed Amended Scheduling Order, nor do they consent to the

proposed stay.

       8.        Mr. Jennings has indicated, through counsel, that he joins in the City’s objection

to the proposed Amended Scheduling Order and to the proposed stay.

       WHEREFORE, the City hereby requests (with Mr. Jennings’ agreement and joinder) that

the Court stay all deadlines in the proposed Amended Scheduling Order until the Court has

ruled on Mr. Jennings’ Motion to Dismiss.

       Dated at Portland, Maine this 30th day of October, 2019.

                                       Attorneys for Defendant City of Portland
                                       MONAGHAN LEAHY, LLP
                                       95 Exchange Street, P.O. Box 7046
                                       Portland, ME 04112-7046
                                       (207) 774-3906
                                       jwall@monaghanleahy.com

                                BY:    /s/ John J. Wall, III
                                       John J. Wall, III




                                                  2
Case 2:19-cv-00382-JAW Document 20 Filed 10/30/19 Page 3 of 3                    PageID #: 438



                                CERTIFICATE OF SERVICE

       I hereby certify that on October 30, 2019, I electronically filed Defendant City of
Portland’s Objection to Proposed Amended Scheduling Order using the CM/ECF
system, which will provide notice to me and the following counsel of record for the other parties:
aeconomy@rudmanwinchell.com; pvenne@federatedcompanies.com; rpierce@nhdlaw.com.

       Dated at Portland, Maine this 30th day of October, 2019.

                                     Attorneys for Defendant City of Portland
                                     MONAGHAN LEAHY, LLP
                                     95 Exchange Street, P.O. Box 7046
                                     Portland, ME 04112-7046
                                     (207) 774-3906
                                     jwall@monaghanleahy.com

                              BY:    /s/ John J. Wall, III
                                     John J. Wall, III




                                                3
